               3:20-cr-30075-SEM-TSH # 46   Page 1 of 18
                                                                              E-FILED
                                                  Wednesday, 19 May, 2021 12:07:42 PM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,            )
                                     )
               Plaintiff,            )
                                     )
     v.                              )      Case No. 20-cr-30075-1
                                     )
BRANDON HOWELL,                      )
                                     )
               Defendant.            )

                               OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant’s Motion for Determination of

Statutory Sentencing Range (d/e 38). For the reasons set forth

below, Defendant’s motion is DENIED.

                            I. BACKGROUND

     On December 2, 2020, an Indictment (d/e 5) was returned

charging Defendant Howell and a codefendant with conspiracy to

distribute cocaine and methamphetamine and distribution of

methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1),

(b)(1)(A)–(B). On March 17, 2021, Defendant Howell filed the

pending Motion (d/e 38) along with a supporting Memorandum of

Law (d/e 39). Defendant requests a favorable determination as to


                             Page 1 of 18
                 3:20-cr-30075-SEM-TSH # 46   Page 2 of 18




the meaning of 18 U.S.C. § 3553(f)(1), a determination that his prior

conviction under 720 ILCS 5/32-4a(a) is not a “crime of violence”

under 18 U.S.C. § 16, and a hearing on his motion at “the earliest

possible date.” D/e 38, pp. 4–5. On March 19, 2021, Defendant

filed a Supplemental Memorandum of Law (d/e 40) in support of his

Motion. On April 1, 2021, the Government filed a Response

(d/e 41) to Defendant’s Motion. Defendant filed a Reply (d/e 42) to

the Government’s Response on April 23, 2021, and the Government

filed a supplemental Response (d/e 43) on May 7, 2021.

                             II. ANALYSIS

     Defendant’s Motion asks the Court to interpret 18 U.S.C.

§ 3553(f), the so-called “safety valve” provision. The safety valve

requires federal courts to impose a sentence “without regard to any

statutory minimum sentence” if the defendant satisfies the five

requirements set forth in § 3553(f)(1)–(5). Before 2018, the criminal

history requirement imposed by § 3553(f)(1) limited safety valve

eligibility to defendants who “d[id] not have more than 1 criminal

history point, as determined under the sentencing guidelines.” 18

U.S.C. § 3553(f)(1) (2012). The First Step Act 2018 expanded safety

valve eligibility by relaxing subsection (f)(1)’s criminal history


                              Page 2 of 18
                3:20-cr-30075-SEM-TSH # 46   Page 3 of 18




requirement. The statute now provides, in relevant part, that:

          ]T]he court shall impose a sentence pursuant
          to guidelines promulgated by the United States
          Sentencing Commission under section 994 of
          title 28 without regard to any statutory
          minimum sentence, if the court finds at
          sentencing, after the Government has been
          afforded the opportunity to make a
          recommendation, that—

          (1) the defendant does not have—

                (A) more than 4 criminal history points,
                    excluding any criminal history points
                    resulting from a 1-point offense, as
                    determined under the sentencing
                    guidelines;

                 (B) a prior 3-point offense, as determined
                     under the sentencing guidelines; and

                 (C) a prior 2-point violent offense, as
                     determined under the sentencing
                     guidelines

     18 U.S.C. § 3553(f) (emphasis added). Here, Defendant’s

safety valve eligibility hinges on the meaning of the underlined

“and,” the last word in subparagraph (B). Defendant argues that

the “and” is conjunctive, such that only those defendants whose

criminal histories include more than 4 criminal history points, and

a prior 3-point offense, and a prior 2-point violent offense are

ineligible for the safety valve. The Government’s position is that the


                             Page 3 of 18
                 3:20-cr-30075-SEM-TSH # 46   Page 4 of 18




“and” functions disjunctively, such that any defendant who has

either more than 4 criminal history points, or a prior 3-point

offense, or a prior 2-point violent offense is ineligible.

     Criminal history points are assigned according to the rules set

forth in § 4A1.1 of the U.S. Sentencing Guidelines. A prior offense

that resulted in a sentence of imprisonment of more than 13

months results in 3 criminal history points, while a prior offense

resulting in a sentence of between 60 days and 13 months of

imprisonment results in 2 criminal history points. In other words,

subparagraph (B), which is satisfied by a “prior 3-point offense,”

covers serious felonies, while subparagraph (C), which is satisfied

by a “prior 2-point violent offense,” covers violent offenses that are

not serious felonies.

     The parties agree that Defendant has more than 4 criminal

history points under subparagraph (A) and a prior 3-point offense

under subparagraph (B). Defendant argues that his criminal

history does not include a “prior 2-point violent offense” under

subparagraph (C), while the Government argues that Defendant’s

2007 conviction for Harassment of a Witness in violation of 720

ILCS 5/32-4a(a) is a “prior 2-point violent offense.” Because the


                              Page 4 of 18
                 3:20-cr-30075-SEM-TSH # 46   Page 5 of 18




Court finds that Defendant is ineligible for the safety valve

regardless of whether his 2007 conviction is a crime of violence, the

Court does not reach the crime-of-violence issue. Additionally,

because Defendant’s motion turns on a purely legal question of

statutory interpretation, the Court will decide the motion on the

basis of the parties’ briefs rather than granting Defendant’s request

for a hearing.

     The Seventh Circuit has never specifically addressed the issue

of whether § 3553(f)(1) should be interpreted conjunctively or

disjunctively. While several district courts, and the Eleventh

Circuit, have addressed the issue, these decisions are not binding

on the Court. See United States v. Garcon, No. 19-14650, 2021 WL

1972237 (11th Cir. May 18, 2021) (adopting the disjunctive reading

because conjunctive reading renders part of § 3553(f)(1)

superfluous); United States v. Ingram, 2021 WL 1813178 (C.D. Ill.

May 6, 2021) (adopting the disjunctive reading because conjunctive

reading produces superfluities and absurd results); United States v.

Adame, No. 1:18-CR-00391-BLW, 2019 WL 5191823 (D. Idaho Oct.

15, 2019) (similar); United States v. Lopez, No. 19-CR0261-L, 2019

WL 3974124 (S.D. Cal. Aug. 21, 2019) (finding 18 U.S.C.


                             Page 5 of 18
                 3:20-cr-30075-SEM-TSH # 46   Page 6 of 18




§ 3553(f)(1) to be “ambiguous” and adopting the conjunctive

interpretation after applying the rule of lenity). In the absence of

binding authority, the first step in resolving any question of

statutory interpretation is to “start with the text of the statute to

ascertain its plain meaning.” Jackson v. Blitt & Gaines, P.C., 833

F.3d 860, 863 (7th Cir. 2016). This inquiry considers both “the

particular statutory language at issue” and “the language and

design of the statute as a whole.” Id. (quoting K Mart Corp. v.

Cartier, Inc., 486 U.S. 281, 291 (1988).

     Defendant’s argument relies primarily on a straightforward

reading of the plain text of § 3553(f)(1). As Defendant notes, the

word “and” ordinarily functions conjunctively, and when the last

two items of a list of prohibited items are joined by an “and,” “the

listed things are individually permitted but cumulatively

prohibited.” Antonin Scalia & Bryan A. Garner, Reading Law: The

Interpretation of Legal Texts 119 (2012). Accordingly, the phrase

“don’t drink and drive” means that drinking is allowed and driving

is allowed, but doing both together is prohibited. Defendant argues

that if the list elements were meant to be individually prohibited,

Congress would have used the word “or” instead of “and,” as “or”


                             Page 6 of 18
                     3:20-cr-30075-SEM-TSH # 46         Page 7 of 18




normally functions disjunctively.

      The Government agrees that “and” usually functions

conjunctively but argues that in this particular instance the phrase

“does not have,” which introduces subparagraphs (A)–(C), should be

applied to each individual requirement separately, such that

             [A defendant is safety valve eligible if]—

             (1) the defendant does not have—

                 (A) more than 4 criminal history points . . . ;
                 (B) a prior 3-point offense . . . ; and
                 (C) a prior 2-point violent offense . . . .

reads in sentence form as

             [A defendant is safety valve eligible if] the
             defendant does not have more than 4 criminal
             history points, [does not have] a prior 3-point
             offense, and [does not have] a prior 2-point
             violent offense. 1

      Both readings are grammatically plausible. The conjunctive

reading has the advantage of conforming with the normal operation



1 The Government’s Response brief asserts that this distributed “does not have”
interpretation follows if paragraph (1) is interpreted as a “conjunctive negative proof.”
D/e 41, p. 11; see Adame, 2019 WL 5191823, at *7. In fact, as the Government has
admitted elsewhere, interpreting § 3553(f)(1) as a conjunctive negative proof would
produce Defendant’s preferred reading. See Scalia & Garner, Reading Law at 120
(explaining that the conjunctive negative proof formulation requires proof that “all
three” of the prohibited characteristics are not present); U.S. v. Lopez, 9th Cir. Case
No. 19-50305, Appellee’s Reply Brief (d/e 31), pp. 7–8 (conceding that a conjunctive
negative proof reading of § 3553(f)(1) would produce a conjunctive interpretation).


                                     Page 7 of 18
                 3:20-cr-30075-SEM-TSH # 46   Page 8 of 18




of the word “and.” Elsewhere in § 3553, however, the presence of

an em dash before a list in statutory language indicates that the

word or phrase preceding the dash should be distributed to modify

each of the succeeding list items individually. See 18 U.S.C.

§ 3553(a)(2) (distributing the phrase “the need for the sentence

imposed” to modify each of the succeeding subparagraphs); Mitchell

v. Chapman, 343 F.3d 811, 830 (6th Cir. 2003) (explaining that the

use of an em dash to introduce a list can mean that the list items

following the em dash individually modify the term preceding the

em dash). To choose between these two grammatically plausible

alternatives, the Court considers all the “traditional tools of

statutory interpretation.” Facebook, Inc. v. Duguid, 141 S. Ct.

1163, 1170 n.5 (2021); see United States v. Draheim, 958 F.3d 651,

658 (7th Cir. 2020) (relying on text, legislative history, and statutory

purpose of § 3553(f) to determine the unambiguous meaning of

“and” in § 3553(f)(4)).

  A.     The Conjunctive Interpretation Renders Part of
         § 3553(f)(1) Superfluous and Gives Rise to Absurd
         Results

       While grammatically plausible on its face, the conjunctive

interpretation suggested by Defendant runs afoul of the “well-


                             Page 8 of 18
                3:20-cr-30075-SEM-TSH # 46   Page 9 of 18




established principle[] of statutory interpretation” under which

“[i]nterpretations that result in provisions being superfluous are

highly disfavored.” River Rd. Hotel Partners, LLC v. Amalgamated

Bank, 651 F.3d 642, 651 (7th Cir. 2011), aff'd sub nom. RadLAX

Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639 (2012).

Any defendant whose criminal history includes one 3-point offense

and one 2-point violent offense will necessarily have at least five

criminal history points. Since subparagraph (A) is satisfied by any

defendant with “more than 4 criminal history points” not from 1-

point offenses, any defendant who satisfies subparagraph (B) by

having a “prior 3-point offense” and satisfies subparagraph (C) by

having a “prior 2-point violent offense” necessarily has at least 5

criminal history points that do not result from 1-point offenses, and

therefore satisfies subparagraph (A) as well. Under the conjunctive

reading, therefore, subparagraph (A) is entirely superfluous. See

Adame, 2019 WL 5191823, at *7 (discussing redundancy created by

conjunctive reading).

     Defendant argues that, under his interpretation, a “single,

three-point, violent offense” would satisfy (B) and (C) without

satisfying (A). In other words, Defendant invites the Court to add


                             Page 9 of 18
                3:20-cr-30075-SEM-TSH # 46   Page 10 of 18




the words “or 3-point” to subparagraph (C) so that a defendant with

“a prior 2-point [or 3-point] violent offense” satisfies the

subparagraph’s requirement. If a single offense could satisfy the

“prior 3-point offense” requirement and the “prior 2-point violent

offense” requirement, the minimum number of criminal history

points required to satisfy both (B) and (C) would be 3 rather than 5.

Under this interpretation, subparagraph (A) would not be

redundant because it would allow defendants with a single violent

felony to be safety-valve eligible while excluding violent felons with

more than one serious prior offense. This “2-point or 3-point”

reading, however, is incompatible with the text of subparagraph (C),

which specifically and exclusively addresses 2-point offenses. The

Court will not construe the statutory phrase “prior 2-point violent

offense” to include 3-point offenses where an alternative

interpretation consistent with the plain language of the statue

exists.

     Defendant also argues that “‘[a]nd’ should be read

conjunctively, because it creates redundancy.” D/e 40, pp. 2–3; see

Abbe R. Gluck & Lisa Schultz Bressman, Statutory Interpretation

from the Inside—an Empirical 3 Study of Congressional Drafting,


                             Page 10 of 18
                3:20-cr-30075-SEM-TSH # 46   Page 11 of 18




Delegation, and the Canons: Part I, 65 Stan. L. Rev. 901, 934 (2013)

(survey of Congressional staffers showed that drafters sometimes

“intentionally err on the side of redundancy”). Recent Seventh

Circuit precedents establish that “the presence of some redundance

is rarely fatal on its own to a statutory reading.” White v. United

Airlines, 987 F.3d 616, 622 (7th Cir. 2021); see also Bridges v.

United States, 991 F.3d 793, 802 (7th Cir. 2021) (“[A] textual

argument based on avoiding redundancy is not necessarily a show-

stopper.”). However, the Seventh Circuit has not held that the

canon against surplusage is obsolete or irrelevant in 2021. Rather,

the Seventh Circuit has admonished against rejecting a reasonable

interpretation solely on the grounds that it creates some

superfluity. See White, 987 F.3d at 622 (explaining that

“redundance provides a clue as to the better interpretation but is

not always dispositive” and adopting a somewhat redundant

reading where legislative history produced a “straightforward

explanation” for the redundancy). Here, the provision rendered

redundant by the conjunctive reading is situated directly next to the

provisions that render it redundant, and the redundancy created is

so complete that it cannot be explained by a drafter’s desire to err


                            Page 11 of 18
                3:20-cr-30075-SEM-TSH # 46   Page 12 of 18




on the side of caution with an overinclusive belt-and-suspenders

approach. While the canon against superfluity is not dispositive of

Defendant’s motion, it provides a useful clue as to the intent of

Congress and weighs in favor of a disjunctive interpretation of

§ 3553(f)(1).

     Another well-established canon of statutory interpretation

counsels against adopting constructions that produce absurd

results. See United States v. Vallery, 437 F.3d 626, 630 (7th Cir.

2006) (statutes are construed to avoid “absurd results”); Matter of

Merchants Grain, Inc. By & Through Mahern, 93 F.3d 1347, 1354

(7th Cir. 1996) (statutes are construed to “favor the most

reasonable result”). Under the conjunctive reading of § 3553(f)(1), a

defendant who had multiple 3-point violent offenses would be safety

valve eligible so long as he did not also have “a prior 2-point violent

offense” satisfying subparagraph (C). This result would reward

defendants for committing multiple serious violent offenses rather

than a single less serious violent offense. Defendant argues, once

again, that the conjunctive reading can be rescued by interpreting

subparagraph (C) to be satisfied by any violent offense that results

in 2 or 3 criminal history points. As discussed above, this


                            Page 12 of 18
                  3:20-cr-30075-SEM-TSH # 46   Page 13 of 18




interpretation cannot be reconciled with the plain text of the

statute.

       Rather than producing superfluities or absurd results, the

disjunctive reading proposed by the Government assigns distinct

and harmonious functions to each of subparagraphs (A)–(C). Under

the disjunctive reading, subparagraph (A) excludes repeat offenders,

subparagraph (B) excludes felons, and subparagraph (C) excludes

violent offenders. Subparagraph (A), which is rendered redundant

by the conjunctive reading, is the only provision that excludes

defendants with 3 or more prior 2-point nonviolent convictions

under the disjunctive reading. Furthermore, the language of

subparagraph (C)—which excludes only defendants with a “2-point

violent offense,” as opposed to defendants with a “2-point or 3-point

violent offense”—makes logical sense under the disjunctive reading

because defendants with 3-point violent offenses are already

excluded by subparagraph (B).

  B.       The Legislative History of the First Step Act’s Safety
           Valve Expansion Supports a Disjunctive Interpretation
           of § 3553(f)(1)

       The legislative history of the current version of § 3553(f)

provides further support for the disjunctive reading. When an early


                              Page 13 of 18
                 3:20-cr-30075-SEM-TSH # 46   Page 14 of 18




version of the First Step Act was introduced in the Senate in

November 2018, the Senate Judiciary Committee published a “fact

sheet” and a “section-by-section summary” summarizing the bill’s

provisions. Each of these documents states that any defendant

who has more than 4 criminal history points, or a prior 3-point

offense, or a prior 2-point violent offense will be ineligible for the

safety valve. See The First Step Act of 2018 (S.3649) – as

introduced, Senate Judiciary Committee, https://www.judiciary.

senate.gov/download/revised-first-step-act_-summary (last

accessed May 19, 2021); S. 3649 - The First Step Act Section-by-

Section, p. 6, Senate Judiciary Committee,

https://www.judiciary.senate.gov/ download/revised-first-step_-

section-by-section (last accessed May 19, 2021). These summaries

address the version of the First Step Act that was introduced on

November 15, 2018, rather than the revised version that was signed

into law on December 21, 2018, but the language of § 3553(f)(1) is

the same in both measures. Furthermore, the Judiciary

Committee’s point-by-point summary of the changes incorporated

into the revised First Step Act does not indicate any change in the

Judiciary Committee’s understanding of the meaning of § 3553(f)(1)


                             Page 14 of 18
                3:20-cr-30075-SEM-TSH # 46     Page 15 of 18




between the initial and revised First Step Acts. See Summary of

Revised First Step Act, Senate Judiciary Committee,

https://www.judiciary.senate.gov/download/first-step-act_-

amendment-summary (last accessed May 19, 2021).

     Additionally, several members of Congress stated during floor

debates that the revised First Step Act expanded the safety valve to

include “low-level, nonviolent” offenders. See 164 Cong. Rec. S7649

(Senator Grassley); 164 Cong. Rec. S7739 (Senator Schumer); 164

Cong. Rec. 7774 (Senator Feinstein); 164 Cong. Rec. H10362

(Congressman Goodlatte). The use of this formulation instead of

“low-level or nonviolent offenders” implies an understanding of the

safety valve in which offenders are excluded if they are either high-

level or violent, even if they are not both.

     Defendant argues that certain other statements by legislators

indicate an understanding more in line with his conjunctive

interpretation. Specifically, he points to Senator Patrick Leahy’s

statement that “I truly believe the error of mandatory minimum

sentencing is coming to an end,” 164 Cong. Rec. S7749, as evidence

that “Senator Leahy hoped the new Safety Valve would end

mandatory minimums.” D/e 42, p. 15. However, Senator Leahy


                             Page 15 of 18
                3:20-cr-30075-SEM-TSH # 46   Page 16 of 18




elsewhere states that he “would like to see a broader judicial safety

valve” than the one enacted, but that “the nature of compromise” is

that “[y]ou don’t get everything you want.” 164 Cong. Rec. S7749.

In context, Senator Leahy’s statement is aspirational, evincing a

belief that the First Step Act represents the first rather than the last

step towards the elimination of mandatory minimums.

     Defendant also raises a textualist objection to the use of

unfavorable legislative history. Defendant notes that the beliefs of

individual members of Congress regarding a statute’s meaning do

not necessarily reflect the intent of Congress as a whole and cites

Bostock v. Clayton County, Georgia, 140 S. Ct. 1731 (2020), for the

proposition that judicial reliance on legislative history that

contradicts the plain meaning of statutory text “risk[s] amending

statutes outside the legislative process.” Id. at 1738. It is true that

reliance on legislative history is inappropriate where the language of

a statute is unambiguous and does not lead to absurd results.

Preston v. Midland Credit Mgmt., Inc., 948 F.3d 772, 783 (7th Cir.

2020). But the Court has already applied the traditional tools of

statutory interpretation and concluded that the text of § 3553(f)

does not unambiguously require the result that Defendant requests.


                            Page 16 of 18
                 3:20-cr-30075-SEM-TSH # 46   Page 17 of 18




A court may appropriately consult legislative history when a statute

is ambiguous. Matter of Burciaga, 944 F.3d 681, 684 (7th Cir.

2019); see White v. United Airlines, Inc., 987 F.3d 616, 622 (7th

Cir. 2021) (resolving textual ambiguity by consulting legislative

history to determine statute’s intended meaning). Here, the

legislative history of the 2018 safety valve expansion resolves any

textual ambiguity in § 3553(f)(1) by confirming that Congress

intended the provision to be read disjunctively.

  C.     The Rule of Lenity Does Not Apply

       District courts in other circuits have found that both

conjunctive and disjunctive interpretations of § 3553(f)(1) are

plausible and that the rule of lenity therefore requires courts to

adopt the reading that favors defendants. See United States v.

Lopez, No. 19-CR-0261-L, 2019 WL 3974124, at *7 (S.D. Cal. Aug.

21, 2019). However, the rule of lenity applies only when “after

considering text, structure, history and purpose, there remains a

grievous ambiguity or uncertainty in the statute such that the

Court must simply guess as to what Congress intended.” Abramski

v. United States, 573 U.S. 169, 188 n.10 (2014). Any ambiguity in

the plain text of § 3553(f)(1) can be satisfactorily resolved by


                             Page 17 of 18
                3:20-cr-30075-SEM-TSH # 46   Page 18 of 18




analyzing the structure and legislative history of the provision.

Accordingly, the rule of lenity does not apply.

                          III. CONCLUSION

     For the reasons stated, Defendant Brandon Howell’s Motion

for Determination of Statutory Sentencing Range (d/e 38) is

DENIED.



ENTER: May 19, 2021

                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                            Page 18 of 18
